DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 4/25/22 is sufficient to overcome the 112 2nd paragraph  rejection.

Allowable Subject Matter
Claims 1-8, 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of implanting a talar prosthesis in which a stem is implanted in one of the bones of the foot and the distal portion which has a solid spherical head to be coupled with a cylindrical bore that is configured to allow the solid spherical head to be positioned in the cylindrical bore at any of a plurality of relative orientations, of the solid spherical head and the cylindrical bore which define the range of angular positions and the provided distal portion and a base member that contains the cylindrical bore are coupleable at each of a plurality of angular positions within the range of angular positions. The prior art did teach that a stem or distal portion can be oriented or angled in a plurality of angular positions relative to a head or articulating component, however, the prior art did not teach alone a stem configured with a ball head that couples with a talar platform having a receptacle or cylindrical bore to allow for multiple angle orientations of the stem relative to the platform that has an articulating surface mounted thereon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799